Exhibit 10.1

 

[g308191mmi001.jpg]

 

Commercial Note
Maryland

 

 

 

Borrower Cogent Communications Group, Inc.

 

Date October 15, 2009

Borrower’s Address 1015 31st Street, NW, Washington DC 20007

 

 

Loan Amount Twenty Million Dollars and no / 100

 

Dollars ($20,000,000)

Account Number 6026747

Note Number

Officer W.W. Palmer / 15077

 

For value received, the borrower(s) named above, whether one or more (the
“Borrower”), jointly and severally promise to pay to the order of SunTrust Bank,
a Georgia banking corporation (“SunTrust”) at any of its offices, or at such
place as SunTrust may in writing designate, without offset in U.S. Dollars in
immediately available funds, the Loan Amount shown above, or the total of all
amounts advanced under this commercial note and any modifications, renewals,
extensions or replacements thereof (this “Note”) if less than the full Loan
Amount is advanced, plus interest and any other amounts due, upon the terms
specified below.

 

Note Type

 

Repayment Terms

 

 

 

 

o

Demand
Note

 

This obligation is payable on demand.  SunTrust shall have the right to demand
payment at any time in its sole and absolute discretion. Principal is payable on
demand; accrued interest will be payable on the       day of each

                                beginning
on                                ,               , and on demand.

 

 

 

 

o

Time Note

 

o One payment of all principal, interest and any other amounts owed will be due
and payable on

                                   ,              .

o Accrued interest will be payable on the             day of each
                                            beginning on

                               ,                  . Principal plus any accrued
and unpaid interest and any other amounts owed will be due and payable
on                             ,                                           .

 

 

 

 

o

Fixed
Payment
Term Note

 

Fixed payment schedule consisting of                    consecutive
                   installments of principal and interest of

$                                   each, payable on the        day of
each                   , beginning

                     ,                     , and a final payment equal to the
unpaid balance of principal plus accrued and unpaid interest and any other
amounts owed due and payable on                ,                        .

 

 

 

 

o

Variable
Payment
Term Note

 

Variable payment schedule consisting of                    consecutive
                   installments of principal of

$                                      each, plus accrued interest, payable on
the           day of each                               ,
beginning                                   ,       , and a final payment of
$           plus accrued

and unpaid interest and any other amounts owed due and payable
on                        ,         .

 

 

 

 

x

Revolving
Master
Borrowing
Note With
Maturity
Date

 

This is an open end revolving line of credit. Borrower may borrow an aggregate
principal amount up to the Loan Amount outstanding at any one time.

 

Principal is due and payable in full on the Maturity Date, but the Borrower
shall be liable for only so much of the Loan Amount as shall be equal to the
total amount advanced to the Borrower by SunTrust from time to time, less all
payments made by or for the Borrower and applied by SunTrust to principal.
 Advances under this Note shall be recorded and maintained by SunTrust in its
internal records and such records shall be conclusive of the principal and
interest owed by Borrower unless there is a material error in such records.
 Accrued interest will be payable on the first day of each month beginning on
November 1, 2009, with all unpaid accrued interest due and payable on the
Maturity Date.

“Maturity Date” means October 14, 2010, or such date to which this Note may be
extended or renewed in the sole discretion of SunTrust by written notice from
SunTrust to Borrower.

 

1

--------------------------------------------------------------------------------


 

o

Revolving
Master
Borrowing
Note
Payable
On
Demand

 

This is an open end revolving line of credit; Borrower may borrow an aggregate
principal amount up to the Loan Amount outstanding at any one time.

This obligation is payable on demand, but the Borrower shall be liable for only
so much of the Loan Amount as shall be equal to the total amount advanced to the
Borrower by SunTrust from time to time, less all payments made by or for the
Borrower and applied by SunTrust to principal, plus interest on each such
advance, and any other amounts due.  Advances under this Note shall be recorded
and maintained by SunTrust in its internal records and such records shall be
conclusive of the principal and interest owed by Borrower unless there is a
material error in such records.  SunTrust shall have no obligation to make
advances and all amounts outstanding are due on demand.

Accrued interest will be payable on the       day of each             beginning
on      ,      , and on demand. This Master Borrowing Note may be terminated
without notice to the undersigned by SunTrust.

 

 

 

 

o

Closed
End
Master
Borrowing
Note With
Maturity
Date

 

This is a closed end transaction; Borrower may borrow up to the Loan Amount but
may not reborrow amounts that have been repaid.

Principal is due and payable in full on             ,                 (the
“maturity date”), but the Borrower shall be liable for only so much of the Loan
Amount as shall be equal to the total amount advanced to the Borrower by
SunTrust from time to time, less all payments made by or for the Borrower and
applied by SunTrust to principal.  Advances under this Note shall be recorded
and maintained by SunTrust in its internal records and such records shall be
conclusive of the principal and interest owed by Borrower unless there is a
material error in such records.

Accrued interest will be payable on the       day of each             beginning
on      ,      , with all unpaid accrued interest due and payable on the
maturity date.  This Note will terminate on the maturity date.

 

 

 

 

o

Closed
End
Master
Borrowing
Note
Payable
On
Demand

 

This is a closed end transaction; Borrower may borrow up to the Loan Amount but
may not reborrow amounts that have been repaid.

This obligation is payable on demand, but the Borrower shall be liable for only
so much of the Loan Amount as shall be equal to the total amount advanced to the
Borrower by SunTrust from time to time, less all payments made by or for the
Borrower and applied by SunTrust to principal, plus interest on each such
advance, and any other amounts due.  Advances under this Note shall be recorded
and maintained by SunTrust in its internal records and such records shall be
conclusive of the principal and interest owed by Borrower unless there is a
material error in such records.  SunTrust shall have no obligation to make
advances and all amounts outstanding are due on demand.

Accrued interest will be payable on the       day of each             beginning
on      ,      , and on demand. This Master Borrowing Note may be terminated
without notice to the undersigned by SunTrust.

o

Irregular
Payment
Schedule
Note

 

 

 

o Payout Requirement for Revolving Line.  Borrower agrees that for each
twelve-month or 364-day period that this Master Revolving line is available,
beginning with the date of this Note, Borrower shall maintain a zero balance
outstanding on the line for at least one 30 consecutive day period

 

x Additional Terms And Conditions

 

This Note is governed by additional terms and conditions contained in an
Agreement to Commercial Note between the Borrower and SunTrust dated October 15,
2009 and any modifications, renewals, extensions or replacements thereof (the
“Agreement”), which is incorporated herein by reference. In the event of a
conflict between any term or condition contained in this Note and in the
Agreement, such term or condition of the Agreement shall control.

 

Interest

 

Interest will accrue on aactual / 360 basis (actual days elapsed to a 360- day
year).  Interest shall accrue from the date of disbursement on the unpaid
balance and shall continue to accrue until this Note is paid in full.

 

Subject to the above, interest per annum payable on this Note (the “Rate”) shall
be:

 

o Fixed:                           % per annum fixed for the term of the loan.

x Variable:  This is a variable rate transaction. The interest rate is
prospectively subject to increase or decrease without prior

 

2

--------------------------------------------------------------------------------


 

notice and is based on the following Index.

o SunTrust Prime Rate, the Prime Rate as established from time to time by
SunTrust.

o Wall Street Journal Prime, the Prime Rate published in the Money Rates section
of the Wall Street Journal from time to time.

x The LIBOR Rate as defined on the attached Addendum A.

o                                                                                                                                                                                                                           
.

 

Note:  The “Prime Rate” is a reference for fixing the lending rate for
commercial loans. The Prime Rate is a reference rate only and does not
necessarily represent the lowest rate of interest charged for commercial
borrowings. If the Index is the SunTrust Prime Rate, the Index is subject to
increase or decrease at the sole option of SunTrust.

 

The Rate shall equal  o the Index.

x the greater of (a) 3.00% per annum and (b) the Index plus 2.50 % per annum.

o                                   % of the Index
plus                                % per annum.

o                                                                                                                                                                   .

 

Adjustments to the Rate shall be effective:

o as of the date the Index changes.

x as of the date referenced on the attached Addendum A.

o                                                                                                                                                                   .

The Rate shall not exceed the maximum rate permitted by applicable law.

 


O RENEWAL


 

This Note represents a renewal and amendment of note number           dated or
last renewed or extended as of        ,       executed by Borrower and does not,
and is not intended to, constitute a novation of the indebtedness evidenced by
such note.

 

Collateral

 

The collateral for this Note is the following:

 

Accounts and General Intangibles of Borrower and of Cogent Communications, Inc.,
a Delaware corporation wholly owned by Borrower, and of Cogent Canada, Inc., a
Nova Scotia corporation wholly owned by Borrower (each a “Guarantor”) as more
particularly defined in the Security Agreement dated October 15, 2009,
individually executed and delivered by Borrower and each Guarantor.

 

All of the foregoing security is referred to collectively as the “Collateral”. 
The proceeds of any Collateral may be applied against the liabilities of the
Borrower to SunTrust under this Note in such order as SunTrust deems proper.

 

Loan Purpose And Updated Financial Information Required

 

The Borrower warrants and represents that the loan evidenced by this Note is
being made solely for the purpose of acquiring or carrying on a business,
professional or commercial activity or acquiring real or personal property as an
investment (other than a personal investment) or for carrying on an investment
activity (other than a personal investment activity). The Borrower agrees to
provide to SunTrust updated financial information, including, but not limited
to, tax returns, current financial statements in form satisfactory to SunTrust,
as well as additional information, reports or schedules (financial or
otherwise), all as SunTrust may from time to time request.

 

Representations and Warranties

 

This Note has been duly executed and delivered by Borrower, constitutes
Borrower’s valid and legally binding obligations and is enforceable in
accordance with its terms against Borrower.  The execution, delivery and
performance of this Note and the consummation of the transaction contemplated
will not, with or without the giving of notice or the lapse of time, (a) violate
any material law applicable to Borrower, (b) violate any judgment, writ,
injunction or order of any court or governmental body or officer applicable to
Borrower, (c) violate or result in the breach of any material agreement to which
Borrower is a party nor (d) violate Borrower’s charter or bylaws as applicable.
No consent, approval, license, permit or other authorization of any third party
or any governmental body or officer is required for the valid and lawful
execution and delivery of this Note.

 

3

--------------------------------------------------------------------------------


 

Default, Acceleration And Setoff

 

An “event of default” shall occur hereunder upon the occurrence of any one or
more of the following events or conditions:

 

a.               the failure by any Obligor (as defined below) to pay when due,
whether by acceleration or otherwise, any amount owed under this Note;

b.              the occurrence of any event of default under any agreement or
loan document executed in conjunction with this Note or the failure of any
Obligor to perform any covenant, promise or obligation contained in this Note or
any other agreement to which any Obligor and SunTrust are parties;

c.               the breach of any of any Obligor’s representation or warranties
contained in this Note or any other agreement with SunTrust;

d.              the failure of any Obligor to pay when due any amount in excess
of $5,000,000 owed to any creditor other than SunTrust under a written agreement
calling for the payment of money;

e.               the death, declaration of incompetency, dissolution,
liquidation, merger, consolidation, termination or suspension of usual business
of any Obligor;

f.                 the occurrence of a Change in Control, which shall mean the
occurrence of one or more of the following events: (1) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of Borrower to any person or entity or
“group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder in effect on the date
hereof), (2) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any person or entity or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 35% or more of the
outstanding shares of the voting stock of Borrower; or (3) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Borrower by persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated;

g.              the insolvency or inability to pay debts as they mature of any
Obligor, the application for the appointment of a receiver for any Obligor, the
filing of a petition or the commencement of a proceeding by or against any
Obligor under any provision of any applicable Bankruptcy Code or other
insolvency law or statute, or any assignment for the benefit of creditors by or
against any Obligor;

h.              the entry of a judgment or the issuance or service of any
attachment, levy or garnishment, in each case in excess of $5,000,000 against
any Obligor or the property of any Obligor or the repossession or seizure of
property of any Obligor;

i.                  any Obligor commits fraud or makes a material
misrepresentation at any time in connection with this Note or any Collateral;

j.                  any deterioration or impairment of the Collateral or any
decline or depreciation in the value of the Collateral which causes the
Collateral in the judgment of SunTrust to become unsatisfactory as to character
or value;

k.               the sale or transfer by any Obligor of all or substantially all
of such Obligor’s assets other than in the ordinary course of business; or

l.                  the termination of any guaranty of this Note by a guarantor;
or

 

SunTrust shall not be obligated to fund this Note or make any advance under this
Note if an event of default exists or would exist if such funding occurred or
such advance made. Upon the occurrence of an event of default, SunTrust shall,
at its option, have the remedies provided herein and by any other agreement
between SunTrust and any Obligor or under applicable law, including without
limitation, declaring the entire outstanding principal balance, together with
all interest thereon and any other amounts due under this Note, to be due and
payable immediately without presentment, demand, protest, or notice of any kind,
except notice required by law.  Upon the occurrence of an event of default under
section g above, the entire outstanding principal balance, together with all
interest thereon and any other amounts due under this Note, shall automatically
become due and payable without presentment, demand, protest, or notice of any
kind except notice required by law, and SunTrust’s obligation to make advances
under this Note shall automatically terminate without notice or further action
by SunTrust.  Upon the occurrence of an event of default, as of the date of such
event of default, SunTrust shall be entitled to interest on the unpaid balance
of this Note at the lesser of (a) the Rate plus 2.00% per annum or (b) the
maximum rate allowed by law (the “Default Rate”) until paid in full. To the
extent permitted by law, upon default SunTrust will have the right, in addition
to all other remedies provided herein, to set off the amount due under this Note
or due under any other obligation to SunTrust against any and all accounts,
whether checking or savings or otherwise, credits, money, stocks, bonds or other
security or property of any nature whatsoever on deposit with, held by, owed by,
or in the possession of, SunTrust to the credit of or for the account of any
Obligor, without notice to or consent by any Obligor. The remedies provided in
this Note and any other agreement between SunTrust and any Obligor and by
applicable law are cumulative and not exclusive of any other remedies provided
by law.

 

Late Charges And Other Authorized Fees And Charges

 

As used herein, the term “Obligor” shall individually and collectively refer to
the Borrower and any person or entity

 

4

--------------------------------------------------------------------------------


 

that is primarily or secondarily liable on this Note and any person or entity
that has conveyed or may hereafter convey any security interest or lien to
SunTrust in any real or personal property to secure payment of this Note. If any
portion of a payment is at least ten fifteen (15) days past due, the Borrower
agrees to pay a late charge of 5% of the amount which is past due.  Unless
prohibited by applicable law, the Borrower agrees to pay a fee of $15.00 for
returned checks if a payment is made on this Note with a check and the check is
dishonored for any reason after the second presentment.  In addition to any
other amounts owed under the terms of this Note, the Borrower agrees to pay
those fees and charges disclosed in the attached Disbursements and Charges
Summary which is incorporated in this Note by reference and, as permitted by
applicable law, the Borrower agrees to pay the following: (a) all expenses,
including, without limitation, any and all costs incurred by SunTrust related to
default, all court costs and out-of-pocket collection expenses,, whether suit be
brought or not, incurred in collecting this Note; (b) all costs incurred in
evaluating, preserving or disposing of any Collateral granted as security for
the payment of this Note, including the cost of any audits, appraisals,
appraisal updates, reappraisals or environmental inspections which SunTrust from
time to time in its sole discretion may deem necessary; (c) any premiums for
property insurance purchased on behalf of the Borrower or on behalf of the
owner(s) of any Collateral pursuant to any security instrument relating to any
Collateral; (d) any expenses or costs incurred in defending any claim arising
out of the execution of this Note or the obligation which it evidences, or
otherwise involving the employment by SunTrust of attorneys with respect to this
Note and the obligations it evidences; and (e) any other charges permitted by
applicable law. The Borrower agrees to pay such amounts on demand or, at
SunTrust’s option, such amounts may be added to the unpaid balance of the Note
and shall accrue interest at the stated Rate. Upon the occurrence of an event of
default, or after demand and failure to pay if this Note is payable on demand,
interest shall accrue at the Default Rate.

 

o Prepayment Provisions

 

This Note is subject to prepayment conditions as described in the attached
Prepayment Rider of even date which is incorporated herein by reference.

 

Waivers

 

The Borrower and each other Obligor waive presentment, demand, protest, notice
of protest and notice of dishonor and waive all exemptions, whether homestead or
otherwise, as to the obligations evidenced by this Note and waive any discharge
or defenses based on suretyship or impairment of Collateral or of recourse.  The
Borrower and each other Obligor waive any rights to require SunTrust to proceed
against any other Obligor or any Collateral before proceeding against the
Borrower or any of them, or any other Obligor, and agree that without notice to
any Obligor and without affecting any Obligor’s liability, SunTrust, at any time
or times, may grant extensions of the time for payment or other indulgences to
any Obligor or permit the renewal or modification of this Note, or permit the
substitution, exchange or release of any Collateral for this Note and may add or
release any Obligor primarily or secondarily liable. The Borrower and each other
Obligor agree that SunTrust may apply all monies made available to it from any
part of the proceeds of the disposition of any Collateral or by exercise of the
right of setoff either to the obligations under this Note or to any other
obligations of any Obligor to SunTrust, as SunTrust may elect from time to time.

 

Waiver of Jury Trial

 

THE BORROWER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER
IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED HEREON OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE AND ANY OTHER DOCUMENT OR INSTRUMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS NOTE, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING
INTO OR ACCEPTING THIS NOTE.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF SUNTRUST, NOR SUNTRUST’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

Patriot Act Notice

 

SunTrust hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 signed into law October 26, 2001),
SunTrust may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow SunTrust to identify the Borrower
in accordance with the Act.

 

Hold Harmless and Indemnification

 

Borrower hereby indemnifies and agrees to hold SunTrust and its officers,
directors, employees, agents and affiliates (the “Indemnitees”) harmless from
and against all claims, damages, liabilities (including attorneys’ fees and
legal expenses), causes of action, actions, suits and other legal proceedings
(collectively, “Claims”) in any matter relating

 

5

--------------------------------------------------------------------------------


 

to or arising out of this Note or any loan document executed in connection with
this Note, or any act, event or transaction related thereto or to the
Collateral, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Claims are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  Borrower shall immediately
provide SunTrust with written notice of any such Claim.  Upon request of
SunTrust, Borrower shall defend SunTrust from such Claims, and pay the
attorneys’ fees, legal expenses and other costs incurred in connection
therewith, or in the alternative, SunTrust shall be entitled to employ its own
legal counsel to defend such Claims at Borrower’s sole expense.

 

Miscellaneous

 

All amounts received by SunTrust shall be applied to expenses, late fees and
interest before principal or in any other order as determined by SunTrust, in it
sole discretion, as permitted by law.  Any provision of this Note which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Note. No amendment, modification, termination or waiver of any provision of
this Note, nor consent to any departure by the Borrower from any term of this
Note, shall in any event be effective unless it is in writing and signed by an
authorized officer of SunTrust, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  If the interest Rate is tied to an external index and the index becomes
unavailable during the term of this loan, SunTrust may, in its sole and absolute
discretion, designate a substitute index with notice to the Borrower. No failure
or delay on the part of SunTrust to exercise any right, power or remedy under
this Note shall be construed as a waiver of the right to exercise the same or
any other right at any time.  The captions of the paragraphs of this Note are
for convenience only and shall not be deeded to constitute a part hereof or used
in construing the intent of the parties.  All representations, warranties,
covenants and agreements contained herein or made in writing by Borrower in
connection herewith shall survive the execution and delivery of this Note and
any other agreement, document or writing relating to or arising out of any of
the foregoing.  All notices or communications given to Borrower pursuant to the
terms of this Note shall be in writing and may be given to Borrower at
Borrower’s address as stated below or at the top of this Note unless Borrower
notifies SunTrust in writing of a different address.  Unless otherwise
specifically provided herein to the contrary, such written notices and
communications shall be delivered by hand or overnight courier service, or
mailed by first class mail, postage prepaid, addressed to the Borrower at the
address referred to herein. Any written notice delivered by hand or by overnight
courier service shall be deemed given or received upon receipt. Any written
notice delivered by U.S. Mail shall be deemed given or received on the third
(3rd) business day after being deposited in the U.S. Mail. Notwithstanding any
provision of this Note or any loan document executed in connection with this
Note to the contrary, the Borrower and SunTrust intend that no provision of this
Note or any loan document executed in connection with this Note be interpreted,
construed, applied, or enforced in a way that will permit or require the payment
or collection of interest in excess of the highest rate of interest permitted to
be paid or collected by the laws of the jurisdiction indicated below, or federal
law if federal law preempts the law of such jurisdiction with respect to this
transaction (the “Maximum Permitted Rate”).  If, however, any such provision is
so interpreted, construed, applied, or enforced, Borrower and SunTrust intend
(a) that such provision automatically shall be deemed revised so as to require
payment only of interest at the Maximum Permitted Rate; and (b) if interest
payments in excess of the Maximum Permitted Rate have been received, that the
amount of such excess shall be deemed credited retroactively in reduction of the
then-outstanding principal amount of this obligation, together with interest at
the Maximum Permitted Rate. In connection with all calculations to determine the
Maximum Permitted Rate, the Borrower and SunTrust intend a that all charges be
excluded to the extent they are properly excludable under the usury laws of such
jurisdiction or the United States, as they from time to time are determined to
apply to this obligation; and (b) that all charges that may be spread in the
manner provided by statute of the jurisdiction indicated or any similar law, be
so spread.

 

Liability, Successors And Assigns And Choice Of Law

 

Each Borrower shall be jointly and severally obligated and liable on this Note.
This Note shall apply to and bind each of the Borrower’s heirs, personal
representatives, successors and permitted assigns and shall inure to the benefit
of SunTrust, its successors and assigns. Notwithstanding the foregoing, Borrower
shall not assign Borrower’s rights or obligations under this Note without
SunTrust’s prior written consent. This Note shall be governed by applicable
federal law and the internal laws of the state of Maryland. The Borrower agrees
that certain material events and occurrences relating to this Note bear a
reasonable relationship to the laws of Maryland and the validity, terms,
performance and enforcement of this Note shall be governed by the internal laws
of Maryland which are applicable to agreements which are negotiated, executed,
delivered and performed solely in Maryland.  Unless applicable law provides
otherwise, in the event of any legal proceeding arising out of or related to
this Note, Borrower consents to the jurisdiction and venue of any court located
in the state of Maryland.

 

6

--------------------------------------------------------------------------------


 

Transfer of Loan

 

SunTrust may, at any time, sell, transfer or assign the Note, the related
security instrument and any related loan documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the “Securities”). 
SunTrust may forward to each purchaser, transferee, assignee, servicer,
participant, or investor in such Securities or any Rating Agency (as hereinafter
defined) rating such Securities (collectively, the “Investor”) and each
prospective Investor, all documents and information which SunTrust now has or
may hereafter acquire relating to the Borrower, any loan to Borrower, any
guarantor or the property, whether furnished by Borrower, any guarantor or
otherwise, as SunTrust determines necessary or desirable.  The term “Rating
Agency” shall mean each statistical rating agency that has assigned a rating to
the Securities. The Borrower shall have the right to approve any transfer of the
Note if no event of default has occurred and is continuing, provided that such
approval shall not be unreasonably withheld.

 

By signing below, the Borrower agrees to the terms of this Note and the
disbursement of proceeds as described in the Disbursements and Charges Summary
form provided in connection with this transaction.

 

 

 

Non-Individual Borrower:

 

 

 

 

 

Cogent Communications Group, Inc.

 

Borrower

 

 

 

By

/s/ Thaddeus Weed

 

 

 

Thaddeus Weed, CFO

 

Name and title, printed or typed

 

7

--------------------------------------------------------------------------------


 

Borrower’s Billing Address, if different from address indicated at the top of
this Note:

 

 

 

 

8

--------------------------------------------------------------------------------


 

[g308191mni001.gif]

 

Addendum A To Note
LIBOR Index Rate (104)

 

SECTION 1

 

Definitions. As used in this Addendum, the following terms shall have the
meanings set forth below:

 

“Bank” shall mean SunTrust Bank and its successors and assigns.

 

“Borrower” shall collectively and individually refer to the maker of the
attached note dated October 15, 2009 (“Note”).  The terms of this Addendum are
hereby incorporated into the Note and in the event of any conflict between the
terms of the Note and the terms of this Addendum, the terms of this Addendum
shall control.

 

“Business Day” shall mean, with respect to Interest Periods applicable to the
LIBOR Rate, a day on which the Bank is open for business and on which dealings
in U.S. dollar deposits are carried on in the London Inter-Bank Market.

 

“Interest Period” shall mean a period of one (1) month, provided that (i) the
initial Interest Period may be less than one month, depending on the initial
funding date and (ii) no Interest Period shall extend beyond the maturity date
of the Note.

 

“Interest Rate Determination Date” shall mean the date the Note is initially
funded and the first Business Day of each calendar month thereafter.

 

“LIBOR Rate” shall mean that rate per annum effective on any Interest Rate
Determination Date which is equal to the quotient of:

 

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by the Bank, that
displays British Bankers’ Association interest settlement rates for deposits in
U.S. Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the Interest Rate Determination Date; provided, that if no such offered
rate appears on such page, the rate used for such Interest Period will be the
per annum rate of interest determined by the Bank to be the rate at which U.S.
dollar deposits for the Interest Period, are offered to the Bank in the London
Inter-Bank Market as of 11:00 A.M. (London, England time), on the day which is
two (2) Business Days prior to the Interest Rate Determination Date, divided by

 

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any LIBOR loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities “ under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Prime Rate” shall mean the publicly announced prime lending rate of the Bank
from time to time in effect, which rate may not be the lowest or best lending
rate made available by the Bank or, if the Note is governed by Subtitle 10 of
Title 12 of the Commercial Law Article of the Annotated Code of Maryland, “Prime
Rate” shall mean the Wall Street Journal Prime Rate, which is the Prime Rate
published in the “Money Rates” section of the Wall Street Journal from time to
time.

 

SECTION 2

 

Interest. The Borrower shall pay interest upon the unpaid principal balance of
the Note at the LIBOR Rate plus the margin provided in the Note. Interest shall
be due and payable as provided in the Note and shall be calculated as described
in the Note. The interest rate shall remain fixed during each month based upon
the interest rate established pursuant to this Addendum on the applicable
Interest Rate Determination Date.

 

SECTION 3

 

Additional Costs. In the event that any applicable law or regulation or the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof (whether or not having the
force of law) (i)shall change the basis of taxation of payments to the Bank of
any amounts payable by the Borrower hereunder (other than taxes imposed on the
overall net income of the Bank) or (ii) shall impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Bank, or (iii) shall
impose any other condition with respect to the Note, and the result of any of
the foregoing is to increase the cost to the Bank of making or maintaining the
Note or to reduce any amount receivable by the Bank hereunder, and the Bank
determines that such increased costs or reduction in amount receivable was
attributable to the LIBOR Rate basis used to establish the interest rate
hereunder, then the Borrower shall from time to time, upon demand by the Bank,
pay to the Bank additional amounts sufficient to compensate the Bank for such
increased costs the “Additional

 

1

--------------------------------------------------------------------------------


 

Costs”). A detailed statement as to the amount of such Additional Costs,
prepared in good faith and submitted to the Borrower by the Bank, shall be
conclusive and binding in the absence of manifest error.

 

SECTION 4

 

Unavailability Of Dollar Deposits. If the Bank determines in its sole discretion
at any time (the “Determination Date”) that it can no longer make, fund or
maintain LIBOR based loans for any reason, including without limitation
illegality, or the LIBOR Rate cannot be ascertained or does not accurately
reflect the Bank’s cost of funds, or the Bank would be subject to Additional
Costs that cannot be recovered from the Borrower, then the Bank will notify the
Borrower and thereafter will have no obligation to make, fund or maintain LIBOR
based loans. Upon such Determination Date the Note will be converted to a
variable rate loan based upon the Prime Rate.  Thereafter the interest rate on
the Note shall adjust simultaneously with any fluctuation in the Prime Rate.

 

Individual(s) Signature(s):

Non-Individual Signature:

 

 

 

 

 

 (Seal)

Cogent Communications Group, Inc.

 

 

 

 

 (Seal)

By:

/s/ Thaddeus Weed

 

 

 

Thaddeus Weed, CFO

 

Name and title, printed or typed

 

 

 

By:

 

 

 

 

 

 

Name and title, printed or typed

 

2

--------------------------------------------------------------------------------


 

[g308191kmi001.gif]

Agreement to Commercial Note

 

This Agreement dated October 15, 2009 between Cogent Communications Group, Inc.
(“Borrower”) and SunTrust Bank (“SunTrust”) constitutes the “Agreement”
referenced under “Additional Terms and Conditions” in the Commercial Note dated
October 15, 2009 (the “Note”) in the Loan Amount equal to Twenty Million Dollars
($20,000,000).  The terms and conditions of this Agreement and the terms and
conditions of the Note constitute the entire agreement between Borrower and
SunTrust.  All defined terms used herein that are not defined herein shall have
the meanings ascribed to such terms in the Note.  The Note is guaranteed by the
Guaranty of Note (each, a “Guaranty of Note”) executed and delivered by Cogent
Communications, Inc., a Delaware corporation wholly owned by Borrower, and
Cogent Canada, Inc., a Nova Scotia corporation wholly owned by Borrower, each a
“Guarantor” and collectively “Guarantors.”  Borrower and Guarantors may herein
be referred to individually as “Obligor” and collectively as “Obligors.”  The
Note and each Guaranty of Note are each secured by a Security Agreement executed
and delivered by the respective Obligor.

 

Borrower and SunTrust hereby agree to the following terms and conditions:

 

I.                    AFFIRMATIVE COVENANTS

 

A.               Financial Information. Borrower shall deliver the following
financial information to SunTrust as indicated below:

 

Borrower’s Annual consolidated Financial Statement that has been audited by a
certified public accountant acceptable to SunTrust. Such Financial Statement
shall be prepared on a GAAP (generally accepted accounting principles) basis and
shall be delivered to SunTrust within ninety (90) days after Borrower’s fiscal
year-end, commencing with the fiscal year ending December 31, 2009.  “Financial
Statement” shall include at a minimum a balance sheet, income statement,
statement of retained earnings, statement of cash flows, footnotes, appropriate
supporting schedules and other information requested by SunTrust.

 

Borrower’s unaudited quarterly consolidated Financial Statement, certified by an
authorized officer of Borrower as to its accuracy, shall be delivered to
SunTrust within forty five (45) days after the close of each fiscal quarter,
commencing with the fiscal quarter ending September 30, 2009.

 

Obligors’ United States and Canadian accounts receivable aging report, in form
and substance acceptable to SunTrust, shall be delivered to SunTrust within
twenty (20) days after the close of each month, commencing with the month ending
September 30, 2009.

 

Borrower shall deliver within five (5) business days of such request, any
additional financial information with respect to Obligors as SunTrust may
reasonably request.

 

B.               Compliance Certificate. Concurrently with the delivery of the
financial statements required hereunder, Borrower shall deliver to SunTrust a
certificate of a duly authorized officer of Borrower in a form satisfactory to
SunTrust (as set forth in Exhibit A hereto) (i) certifying as to whether there
exists an event of default or any circumstances which, with notice or the
passage of time or both, would constitute an event of default and if there
exists an event of default or any such circumstance, specifying the details
thereof and the action which Borrower has taken or proposes to take with respect
thereto, and (ii) setting forth in reasonable detail calculations demonstrating
compliance or noncompliance, as the case may be, with the financial covenants
included in this Agreement.

 

C.               Notification. Borrower shall immediately notify SunTrust of
(i) the occurrence of any event of default (or any circumstances which, with
notice or the passage of time or both, would constitute an event of default)
under the Note, (ii) the commencement of any action, suit or proceeding or any
other matter that could reasonably be expected to have a material adverse effect
on the financial condition, operations, assets or prospects of any Obligor,
(iii) any event or development that could reasonably be expected to have a
material adverse effect on the assets, operations or financial condition of any
Obligor and (iv) any change in the senior management of Borrower.

 

D.               Subsidiaries.  Guarantors shall remain wholly owned
subsidiaries of Borrower.

 

E.                 Deposit Accounts and Other Banking Business. Obligors
collectively shall for the term of the Note and any extensions thereof:
(a) Maintain cash or cash equivalents, as the case may be, in depository
accounts or certificates of deposit with or mutual funds obtained through
SunTrust and acceptable to SunTrust at all times equal to or greater than ten
million dollars ($10,000,000); (b) In good faith maintain with SunTrust, as at
the date hereof, the majority of Obligors’ domestic commercial

 

1

--------------------------------------------------------------------------------


 

bank deposit accounts and related treasury management services, including but
not limited to lockbox services; (c) In good faith endeavor to place with
SunTrust such of Obligors’ commercial bank deposit accounts and related treasury
management services not currently placed with SunTrust, consistent with
Obligors’ requirements for efficient and cost effective operations; and (d) In
good faith include SunTrust and affiliated entities in Obligors’ formal and
informal requests for proposal to provide such financial services as may be
provided from time to time by SunTrust and affiliated entities.  Borrower may or
may not accept proposals from SunTrust or its affiliates, as described in the
preceding clause, based solely on Borrower’s business requirements at the time.

 

F.                 Loan Documentation and Additional Requirements.  All required
documentation as set forth in a commitment letter dated September 28, 2009
issued by SunTrust, including but not limited to articles of incorporation,
bylaws, Corporate Borrowing Resolution, Corporate Resolutions Authorizing
Execution of Guaranty and Pledge of Assets, Commercial Note, Agreement to
Commercial Note, Guaranties of Note, Commercial Security Agreements evidencing
SunTrust’s first security interest in Obligors’ Accounts and General Intangibles
to be recorded in the appropriate jurisdictions of the United States and Canada,
and Opinion of Borrower’s Counsel shall be delivered to SunTrust in form and
substance satisfactory to SunTrust.  A field examination, satisfactory to
SunTrust in its sole judgment, of the collateral subject to the Security
Agreements shall be completed by November 16, 2009 (“Field Examination”). 
Obligors shall upon demand reimburse SunTrust for the cost of the Field
Examination and all of SunTrust’s costs in establishing this loan, including
attorney fees and expenses, the cost of public records searches and the cost of
filing security interests.  Obligors’ maximum reimbursement liability for the
Field Examination and SunTrust’s other closing costs shall not exceed a total of
six thousand dollars ($6,000).

 

G.               Loan Fee.  Borrower shall pay SunTrust a Loan Fee of three
tenths of one percent (0.30%) per annum of the Loan Amount, accruing daily from
the date of the Note through the termination thereof, payable in arrears either,
at Borrower’s option, monthly as an Analyzed Fee included in the Account
Analysis Statement (as such terms are defined below) or quarterly in cash on the
first day of each calendar quarter. The Account Analysis Statement is a monthly
statement currently provided by SunTrust to Borrower which includes an
accounting whereby SunTrust assigns by means of an earnings credit rate
established from time to time by SunTrust in its sole discretion a monetary
value to designated collected corporate demand deposits of Borrower, which value
is used to offset fully or partially as the case may be charges for certain
commercial banking products and services provided by SunTrust to Borrower.  To
the extent the value of such deposits is insufficient to cover such charges, the
Borrower pays the deficiency in cash; to the extent the value of such deposits
exceeds such charges, such excess accrues to SunTrust.  Analyzed Fees are fees
appearing as charges on the Account Analysis Statement.  Borrower shall select
the initial Loan Fee payment option by giving written notice thereof to SunTrust
within five business days after date of this Agreement.  Thereafter Borrower may
elect on a quarterly basis to change the Loan Fee payment option by giving
written notice to SunTrust not less than thirty (30) days prior to the first day
of the calendar quarter in which such election is to become effective.

 

II.                NEGATIVE COVENANTS

 

A.               Liens.  No Obligor shall create, incur, assume or permit any
lien, security interest or other type of encumbrance (a “Lien”), except Liens
granted to SunTrust and Permitted Liens, as hereinafter defined, on any of its
Accounts or General Intangibles, as such capitalized terms are defined in the
Security Agreements, dated October 15, 2009, from Obligors in favor of
SunTrust.  “Permitted Liens” mean Liens securing taxes, assessments or
governmental charges or levies or the claims or demands of materialmen,
mechanics, carriers, warehousemen, and other like persons not yet due; and Liens
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, social security and other like
laws, and liens that arise by virtue of statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights.

 

B.               Dividend Payments. Borrower will not declare or make, or agree
to pay or make, directly or indirectly, any cash dividend on any class of its
stock if an Event of Default or any event or condition that with the passage of
time or the giving of notice or both could become an Event of Default has
occurred and is continuing or would occur after giving effect thereto, or would
have occurred if such dividend had been paid as of the last day of the
immediately preceding fiscal quarter of Borrower.

 

III.           FINANCIAL COVENANTS

 

All financial covenants shall be calculated for Borrower and its subsidiaries on
a consolidated basis.

 

So long as any portion of the Loan Amount under the Note remains unpaid or
available for advances, Borrower covenants and agrees as follows (unless
otherwise indicated, all accounting terms used in the following financial
covenants shall be construed in conformity with generally accepted accounting
principles in the U.S. as in effect from time to time):

 

A.               Debt Service Coverage Ratio

 

The Debt Service Coverage Ratio of Borrower shall not at the end of its fiscal
quarters ending September 30, 2009 and December 31, 2009 be less than 0.9 to
1.0.  The Debt Service Coverage Ratio of Borrower shall not at the end of each
fiscal quarter commencing with the fiscal quarter ending March 31, 2010 be less
than 1.2 to 1.0.

 

“Debt Service Coverage Ratio” means, for each period of four consecutive fiscal
quarters ending on the last day of each fiscal quarter of Borrower, the ratio
the numerator of which is Adjusted EBITDA less Dividends less Capital
Expenditures for such period, and the denominator of which is Debt Service for
such period.

 

2

--------------------------------------------------------------------------------


 

The following definitions apply to the determination of Debt Service Coverage
Ratio.

 

“Adjusted EBITDA” means EBITDA plus noncash equity based compensation expense,
each determined for such fiscal quarter and the prior three fiscal quarters.

 

“Adjusted Interest Expense” means Interest Expense, excluding the portion
thereof representing amortization of discount on convertible debt pursuant to
FSP APB 14-1 or the amortization of other note issuance costs, each determined
for such fiscal quarter and the prior three fiscal quarters.

 

“EBITDA” means net income plus Interest Expense, income tax expense,
depreciation expense and amortization expense, each determined for such fiscal
quarter and the prior three fiscal quarters.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
for the acquisition of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet.

 

“Debt Service” means the sum of (a) all amounts as of such fiscal quarter end
classified in accordance with GAAP as current maturities with respect to Funded
Debt, excluding amounts due under the Note, plus (b) Adjusted Interest Expense
determined for such fiscal quarter and the prior three fiscal quarters. 
Notwithstanding the foregoing, as of September 30, 2009 only, Borrower’s
obligations under that certain lease by and between Cogent Communications
Espana, S.A. and Administrador de Infraestructuras Ferroviarias for optical
fiber dated August 1, 2000, as subsequently amended shall be excluded shall be
excluded from current maturities with respect to funded debt for the purposes of
calculating the Debt Service Coverage Ratio.

 

“Dividends” means the declaration or payment of a dividend by Borrower to its
shareholders on any class of Borrower’s capital stock, or any payment by
Borrower on account of, or setting apart assets of Borrower for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of its capital stock, or the making of any
other distribution by reduction of capital or otherwise in respect of any shares
of the capital stock of Borrower.

 

“Funded Debt” means (1) all obligations for money borrowed, (2) all obligations
evidenced by a bond, indenture, note, letter of credit or similar instrument,
net of unamortized discount, (3) all obligations under capital leases and
(4) all other obligations upon which interest charges are customarily paid.

 

“Interest Expense” means interest expense (including without limitation the
interest component of any payments in respect of capital leases capitalized or
expensed during such period) determined for such fiscal quarter and the prior
three fiscal quarters.

 

B.               Funded Debt Ratio

 

The Funded Debt Ratio of Borrower shall not at the end of each fiscal quarter be
more than 3.0 to 1.0, commencing with the fiscal quarter ending September 30,
2009.

 

The following definitions apply to the determination of the Funded Debt Ratio:

 

“Funded Debt Ratio” means the ratio of Funded Debt as of the end of each fiscal
quarter divided by Adjusted EBITDA for the period of four consecutive fiscal
quarters then ended.

 

IV.           CONDITION PRECEDENT TO THE MAKING OF EACH ADVANCE

 

The making of each advance under the Note is subject to the accuracy of
representations and warranties and the further condition that no Event of
Default or event which with the passing of time or the giving of notice or both
would constitute an Event of Default shall exist at such time.

 

V.               ADDITIONAL EVENTS OF DEFAULT

 

A.               Any Guarantor terminates or cancels or seeks to terminate or
cancel its Guaranty of Note.

 

B.               Failure of Borrower to satisfy any condition set forth in, or
deliver any document required by, Section 1.F. above on or before October 15,
2009.  Notwithstanding the foregoing, the Field Examination shall be completed
no later than November 16, 2009.

 

3

--------------------------------------------------------------------------------


 

VI.           BORROWING BASE.  The Note will be governed by a Borrowing Base (as
defined below).

 

Borrower shall not request any advance under the Note if, after giving effect to
such advance, the outstanding balance under the Note would exceed the lesser of
the Loan Amount or the Borrowing Base. If at any time the aggregate outstanding
balance under the Note does exceed the lesser of the Loan Amount and the
Borrowing Base (the “Excess Amount”), Borrower shall repay or prepay the Excess
Amount within three (3) days after demand from SunTrust.  The Borrowing Base at
any time shall be determined by reference to the most recent borrowing base
certificate delivered to SunTrust (absent any error in such borrowing base
certificate). Borrower covenants to deliver within twenty (20) days after the
end of each calendar month and at any other time it so elects a duly completed
borrowing base certificate in the form and substance satisfactory to SunTrust
(as set forth in Exhibit B hereto) the effective date of which shall be not more
than twenty (20) days old at the time of delivery, together with Obligors’
United States and Canadian accounts receivable aging reports prepared as of the
effective date of such borrowing base certificate, and such other supporting
documentation and additional reports with respect to the Borrowing Base as
SunTrust shall request.

 

“Borrowing Base” shall mean the sum of, as applicable, one hundred percent
(100%) of cash on deposit with SunTrust and pledged to SunTrust as security for
the Note (“Cash Collateral”), plus the Receivables Base, plus the Cash Base. 
For the purpose of determining the Borrowing Base, the same cash cannot
simultaneously be in Cash Collateral and used to meet Cash Base requirements.

 

“Receivables Base” shall mean at any time an amount equal to eighty percent
(80%) of amounts due with respect to Eligible Accounts.

 

“Eligible Accounts” shall mean, at any time, any United States or Canadian
account receivable of Obligors which (a) is a bona fide, valid and legally
enforceable obligation of the account debtor in respect thereof, which is
unconditionally owing by such account debtor and is not subject to sale on
consignment, sale on return, or any other similar arrangement; (b) is subject to
a perfected first priority security interest in favor of SunTrust and is free
and clear of any other liens, security interests and encumbrances; (c) is not
subject to any defense, dispute, offset, counterclaim or other claim asserted in
writing by the account debtor; (d) is payable by an account debtor which is a
solvent, going concern that is unaffiliated with Obligors; (e) is not more than
ninety (90) days old from the original due date of the relevant invoice; (f) is
not subject to any “bill and hold” or other similar arrangement; (g) when
combined with any other Eligible Account due from the same  account debtor,
constitutes less than ten percent (10%) of total Eligible Accounts, and (h) is
acceptable to SunTrust in its sole discretion.

 

“Cash Base” shall mean the lesser of (a) the excess of the Loan Amount over the
sum of the Cash Collateral (if any) and the Receivables Base, or (b) ten million
dollars ($10,000,000).  After exhausting credit availability against the Cash
Collateral (if any) and the Receivables Base, Borrower may access availability
against the Cash Base, provided that Obligors collectively maintain cash or cash
equivalents, as the case may be, in depository accounts with SunTrust or mutual
funds obtained through SunTrust and acceptable to SunTrust at all times equal to
or greater than thirty million dollars ($30,000,000).

 

VII.       BORROWER’S RIGHT TO TERMINATE.  Borrower may terminate this credit
facility without penalty at any time by giving SunTrust written notice of not
less than five calendar days and paying all amounts owing under the Note.

 

IN WITNESS WHEREOF, Borrower and SunTrust have caused this Agreement to be
executed as of the date first above written.

 

 

Non-Individual Borrower(s):

 

 

 

Cogent Communications Group, Inc.

 

Borrower

 

 

 

By:

/s/ Thaddeus Weed

 

 

 

Thaddeus Weed, CFO

 

Name and title

 

 

 

SunTrust Bank

 

 

 

By:

/s/ William W. Palmer

 

 

 

William W. Palmer III, Senior Vice President

 

Name and title

 

 

4

--------------------------------------------------------------------------------


 

[g308191koi001.gif]

Security Agreement

(Commercial)

Blanket Lien; Accounts and General

Intangibles

 

This Security Agreement dated as of-October 15, 2009, by Cogent Communications
Group, Inc.(the “Owner”) in favor of SunTrust Bank, its present and future
affiliates and their successors and assigns (“SunTrust”) provides:

 

In order to induce SunTrust from time to time to enter into agreements with and
to extend or continue to extend credit to Cogent Communications Group, Inc. (and
any one or more and any combination if more than one, the “Borrower”) and in
consideration of any credit so extended, the Owner (which may include the
Borrower) hereby grants, sells, assigns, transfers and conveys to SunTrust, a
security interest in the Collateral and all proceeds, products, rents and
profits thereof and all substitutions and replacements therefore and all
revenues from the right to use the Collateral to secure the prompt payment and
performance of any and all liabilities, obligations, agreements and undertakings
of Borrower to SunTrust (and, in addition, all liabilities, obligations,
agreements and undertakings of Owner, or any one or more of them, to SunTrust if
Owner and Borrower are not the same person or entity) in any amount, whether now
existing or hereafter arising, under or in connection with the $20,000,000
Commercial Note, of even date herewith, made by the Borrower and payable to
SunTrust, and all amendments, renewals, extensions, supplements and replacements
thereof, and all costs of collection and protection of SunTrust’s rights,
including attorneys’ fees allowed by law, whether such collection or protection
occurs prior to, during, or after any bankruptcy proceedings filed by or against
any Obligor (as such term is defined below) (all the foregoing being hereinafter
collectively referred to as the “Obligations”).

 

Collateral.  As used in this Security Agreement, the term “Collateral” shall
mean the following, whether now existing or hereafter acquired: All of the
Owner’s Accounts, chattel paper, documents, instruments and money, returned and
unearned insurance premiums, tax refunds, contract rights relating to Owner’s
Accounts, returned goods, reclaimed and repossessed goods and all General
Intangibles (as all such terms are used herein and in the Uniform Commercial
Code).

 

Representations and Warranties. The Owner represents and warrants to SunTrust as
follows:

 

a.               This Security Agreement has been duly executed and delivered by
Owner, constitutes Owner’s valid and legally binding obligation and is
enforceable in accordance with its terms against Owner. Owner represents and
warrants to SunTrust that it has rights in all of the Collateral and/or has the
power to transfer rights in all of the Collateral.  The execution, delivery and
performance of this Security Agreement, the grant of the security interest in
the Collateral and the consummation of the transactions contemplated will not,
with or without the giving or notice of the lapse of time, (a) violate an
material law applicable to Owner, (b) violate any judgment, writ, injunction or
order of any court or governmental body or officer applicable to Owner,
(c) violate or result in the breach of any material agreement to which Owner is
a party or by which any of Owner’s property, including the Collateral, is bound
or (d) violate any restriction on the transfer of any of the Collateral.  The
Owner is and will continue to be the absolute owner of the Collateral and there
are no other liens or security interests affecting the Collateral other than the
security interest granted in this Security Agreement except those previously
disclosed to SunTrust in writing by the Owner; If the Owner is acting in the
capacity of trustee, administrator or executor of an estate, such fact shall be
disclosed and satisfactory evidence of capacity and authorization shall be
provided to SunTrust;

 

b.              The Owner is a corporation duly organized and existing under the
laws of the state of Delaware and the Owner’s Organizational Identification
Number is 3329461. The Owner is duly qualified and in good standing as a foreign
corporation in every jurisdiction where such qualification is necessary; the
execution and performance of this Security Agreement have been duly authorized
by action of its Board of Directors, no action of its shareholders being
necessary; the execution and performance of this Security Agreement will not
violate or contravene any provisions of law or regulation or its Articles of
Incorporation, Shareholder Agreement, By-Laws or other agreements to which it is
a party or by which it is bound; and no consent or approval of any governmental
agency or authority is required in making or performing the obligations under
this Security Agreement;

 

c.               Primary Collateral location will be 1015 31st St., NW,
Washington DC 20007 . The Owner will maintain the Collateral in the above
location(s). The Collateral shall not be moved from the above
location(s) without the prior written consent of SunTrust;

 

d.              The Owner maintains its books and records at 1015 31st St., NW,
Washington DC 20007 .

 

e.               All information supplied and statements made to SunTrust in any
financial statement are true, correct, complete, valid and genuine in all
material respects;

 

f.                 No part of the Collateral has been, and never will be so long
as this Security Agreement remains a lien on the Collateral, used for the
generation, collection, manufacture, storage, treatment, disposal, release or
threatened release of any hazardous substance, as those terms are defined in the
Comprehensive

 

1

--------------------------------------------------------------------------------


 

Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C., Section 9601, et seq. (“CERCLA”), Superfund Amendments and
Reauthorization Act (“SARA”), applicable state laws, or regulations adopted
pursuant to either of the foregoing. The Owner agrees to comply with any
federal, state or local law, statute, ordinance or regulation, court or
administrative order or decree or private agreement regarding materials which
require special handling in collection, storage, treatment or disposal because
of their impact on the environment (“Environmental Requirements”). The Owner
agrees to indemnify and hold SunTrust harmless against any and all claims,
losses and expenses resulting from a breach of this provision of this Security
Agreement and the Owner will pay or reimburse SunTrust for all costs and expense
for expert opinions or investigations required or requested by SunTrust which,
in SunTrust’s sole discretion, are necessary to ensure compliance with this
provision of this Security Agreement. The obligation to indemnify shall survive
the payment of the Obligations and the satisfaction of this Security Agreement;
and

 

g.              All Collateral has been produced in compliance with the Fair
Labor Standards Act or other applicable wage and employee law, rule, regulation
or order, and that no existing or future liability shall occur as a result
thereof. The Owner may contest, in good faith, the applicability of any such
law, rule, regulation or order, including prosecuting any appeals, so long as
SunTrust’s interest in the Collateral, in the opinion of SunTrust, is not
jeopardized as a result.

 

Choice of Law. Owner agrees that certain material events and occurrences
relating to this Security Agreement bear a reasonable relationship to the laws
of State of Maryland . This Security Agreement shall be governed by the laws of
such jurisdiction and, unless applicable law provides otherwise, in the event of
any legal proceeding arising out of or related to this Security Agreement, Owner
consents to the jurisdiction and venue of any court located in such
jurisdiction. Unless otherwise specified, “Uniform Commercial Code” as used
herein shall refer to the Uniform Commercial Code of such jurisdiction, both
current and as it may be amended or revised from time to time in the future.

 

Covenants.

 

a.               The Owner shall furnish to SunTrust such financial and business
information and reports in form and content satisfactory to SunTrust as and when
SunTrust may from time to time require.

 

b.              The Owner, if a corporation, shall maintain its corporate
existence, and if another entity shall maintain such entity standing, in each
case in good standing and shall not consolidate or merge with or acquire the
stock or other ownership interest of any other corporation or entity without the
prior written consent of SunTrust; the Owner shall, at the request of SunTrust,
qualify as a foreign corporation or other applicable entity and obtain all
requisite licenses and permits in each jurisdiction where the Owner does
business.

 

c.               The Owner shall notify SunTrust in writing at least 30 days
prior to any change of its name or structure or change in its state of
residence, jurisdiction of registration or organization, principal place of
business or chief executive office.

 

d.              The following shall apply if the Collateral consists of tangible
personal property: The Owner shall maintain all of the Collateral in good
condition and repair. SunTrust shall have the right to inspect the Collateral at
any reasonable time and shall have the right to obtain such appraisals,
reappraisals, appraisal updates or environmental inspections as SunTrust, in its
sole discretion, may deem necessary from time to time. Owner will not use or
permit any person or entity to use the Collateral (i) in any manner inconsistent
with the provisions of this Security Agreement; or (ii) in violation of any
policy of insurance issued with respect to the Collateral; or (iii) in violation
of any local, state or federal law or regulation, including but not limited to
any such law or regulation pertaining to the protection of the environment or
the protection of the health or safety of persons or animals, and any such law
or regulation pertaining to the control of drugs, narcotics or other controlled
substances. If the Collateral has been used or is hereafter used in violation of
the covenants and agreements contained herein, Owner shall indemnify SunTrust
and hold SunTrust harmless against all claims, actions, causes of action, costs,
expenses, fees and penalties in connection with such use. Without the express
prior written consent of SunTrust, Owner shall not cause or permit all or any
part of the Collateral to be affixed to real property so as to become a fixture
as that term is defined or interpreted in the state in which the Collateral is
at any time located.

 

e.               The Owner will not pledge or grant any security interest in any
of the Collateral to any person or entity except SunTrust, or permit any lien or
encumbrance to attach to any of the Collateral, other than Permitted Liens, as
hereinafter defined, or any levy to be made on the Collateral, or any financing
statement (except financing statements in favor of SunTrust) to be on file
against the Collateral.  “Permitted Liens” mean liens securing taxes,
assessments or governmental charges or levies or the claims or demands of
materialmen, mechanics, carriers, warehousemen, and other like persons not yet
due; and liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security
and other like laws.

 

f.                 Owner hereby constitutes and appoints any officer or employee
of SunTrust as its true and lawful attorney-in-fact upon the occurrence of an
Event of Default, as hereinafter defined: (i) to transfer the Collateral into
SunTrust’s name or the name of its nominee, but SunTrust’s failure to do so
shall not be interpreted to be a waiver of any interest, and (ii) to do and
perform all other acts and things necessary, proper and requisite to carry out
the intent of this Security Agreement. The power herein granted shall be deemed
to be coupled

 

2

--------------------------------------------------------------------------------


 

with an interest and may not be revoked until the Obligations have been paid in
full, including all expenses payable by Owner and no amounts may be re-borrowed.

 

g.              The Owner agrees to pay on demand all legal expenses and
reasonable attorneys’ fees (in the amount of 15% of the principal and interest
secured hereby if this agreement is governed by the laws of Georgia), as
permitted by applicable law, any appraisal fees and all expenses incurred or
paid by SunTrust in protecting and enforcing the rights of SunTrust under this
Security Agreement, including SunTrust’s right to take possession of the
Collateral and its proceeds, and to hold, prepare for sale, sell and dispose of
the Collateral.

 

h.              This Security Agreement shall be a continuing agreement and
shall remain in full force and effect irrespective of any interruptions in the
business relations of the Borrower with SunTrust and shall apply to any ultimate
balance which shall remain due by the Borrower to SunTrust; provided, however,
that the Owner may by written notice terminate this Security Agreement with
respect to all Obligations of the Borrower incurred or contracted by the
Borrower or acquired by SunTrust after the date on which such notice is
personally delivered to or mailed via registered mail to the SunTrust address
set forth below and accepted by SunTrust.

 

i.                  The Owner will defend the Collateral against the claims and
demands of all parties. The Owner will not, without prior written consent of
SunTrust, grant any security interest in the Collateral and will keep it free
from any lien, encumbrance or security interest;

 

Accounts. If the Collateral includes Accounts, the following shall apply.

 

a.               The Owner warrants that each and every Account, now owned or
hereafter acquired, is a bona fide existing obligation, valid and enforceable
against the account debtor, for goods sold or leased and delivered or services
rendered in the ordinary course of business; the Owner has good title to the
Account and has full right and power to grant SunTrust a security interest in
the Accounts and the Owner will immediately notify SunTrust of any Account to
which these warranties are or become untrue; the Owner agrees that it will not
permit any return of merchandise, the sale of which gave rise to any of the
Accounts, except in the usual and regular course of business;

 

b.              The Owner shall maintain complete and accurate books and
records, and its principal books and records, including all records concerning
Accounts, shall be kept and maintained at the place(s) specified above. The
Owner shall not move such books and records without giving SunTrust at least 30
days prior written notice. All accounting records and financial reports
furnished to SunTrust shall be maintained and prepared in accordance with
generally accepted accounting principles consistently applied. It is
specifically agreed that SunTrust shall have and the Owner hereby grants to
SunTrust a security interest in all books and records of the Owner and shall
have access to them at any time for inspection, verification, examination and
audit;

 

c.               The Owner will prepare and deliver to SunTrust, at SunTrust’s
request from time to time, a listing and aging of all Accounts and any further
schedules or information with respect to Accounts that SunTrust may require;

 

d.              SunTrust shall have the right at any time to notify account
debtors of its security interest in the Accounts and supporting obligations and
require payments to be made directly to SunTrust.  Upon the occurrence of an
Event of Default, the Owner hereby appoints SunTrust and any officer or employee
of SunTrust, as SunTrust may from time to time designate, as its
attorneys-in-fact for the Owner, to sign and endorse in the name of the Owner,
to give notice in the name of the Owner, and to perform all other actions
necessary or desirable in the reasonable discretion of SunTrust to effect these
provisions and carry out the intent hereof, all at the cost and expense of the
Owner. The Owner hereby ratifies and approves all acts of such attorneys-in-fact
and neither SunTrust nor any other such attorneys-in-fact will be liable for any
acts of commission or omission nor for any error of judgment. This power being
coupled with an interest is irrevocable so long as any Account or General
Intangible pledged to SunTrust remains unpaid and the Borrower has any unpaid
Obligations to SunTrust. The costs of such collection and enforcement, including
reasonable attorneys’ fees and out-of-pocket expenses, shall be borne solely by
the Owner whether the same are incurred by SunTrust or the Owner;

 

e.               At the option of SunTrust upon the occurrence of an Event of
Default, all payments on the Accounts received by the Owner shall be remitted to
SunTrust in their original form on the day of receipt; all notes, checks, drafts
and other instruments so received shall be duly endorsed to the order of
SunTrust. At SunTrust’s election, the payments shall be deposited into a special
deposit account (“Special Account”) maintained with SunTrust. SunTrust may
designate with each such deposit the particular Account upon which payment was
made. The Special Account shall be held by SunTrust as additional security for
the Obligations. Prior to depositing payments on the Accounts into the Special
Account, the Owner agrees that it will not commingle such payments with any of
the Owner’s funds or property, but will hold them separate and apart and in
trust for SunTrust. SunTrust will have the power to withdraw funds from the
Special Account. SunTrust may at any time and from time to time, in its sole
discretion, apply any part of the funds in the Special Account to the
Obligations whether or not the same is due. Upon full and final satisfaction of
the Obligations (including without limitation all fees and expenses owing to
SunTrust or its attorneys), plus termination of any commitment to extend
additional funds, SunTrust will pay to the Owner any excess funds,

 

3

--------------------------------------------------------------------------------


 

whether received by SunTrust as a deposit in the Special Account or as a direct
payment on any of the Accounts;

 

f.                 If any of the Owner’s Accounts arise out of contracts with
the United States or any department, agency, or instrumentality thereof, the
Owner will immediately notify SunTrust in writing and execute any instruments
and take any steps required by SunTrust in order that all moneys due and to
become due under such contracts shall be assigned to SunTrust and in order that
proper notice be given under the Federal Assignment of Claims Act;

 

g.              SunTrust shall not be liable and shall suffer no loss on account
of loss or depreciation of any Account due to acts or omissions of SunTrust
unless SunTrust’s conduct is willful and malicious, and SunTrust shall have no
duty to take any action to preserve the Collateral or collect Accounts;

 

h.              Upon request by SunTrust, the Owner will note on its records
concerning the Accounts, a notation of the security interest under this Security
Agreement, which notation must be satisfactory to SunTrust in both form and
content;

 

i.                  Upon the occurrence of an Event of Default, SunTrust may
enforce collection of any Account and supporting obligation by suit or otherwise
and may surrender, release or exchange all or any part thereof, or compromise,
extend or renew the same for any period. All monies so received by SunTrust may
in SunTrust’s sole discretion, be either (i) applied by SunTrust directly toward
payment of all or any part of the Obligations, whether or not then due, in such
order of application as SunTrust may determine; or (ii) deposited to the credit
of Borrower or in an account with SunTrust as security for payment of the
Obligations and SunTrust may, from time to time, in its sole discretion, permit
Borrower to use all or any part of the funds on deposit in said account in the
normal course of business. Owner will promptly reimburse SunTrust for all
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
SunTrust in seeking to collect on or enforce collection of such amounts; and

 

j.                  After notice from SunTrust following the occurrence of an
Event of Default, Owner will forthwith, upon receipt, transmit and deliver to
SunTrust, in the form received, all cash, checks, drafts, items, chattel paper
and other instruments or writing for the payment of money (properly endorsed,
where required, so that such items may be collected by SunTrust) which may be
received by Owner at any time in full or partial payment or otherwise as
proceeds of any of the Accounts. After such notice from SunTrust, Owner will not
commingle any such proceeds with any other of its funds or property, but will
hold them separate and apart from Owner’s own funds or property and in express
trust for SunTrust until delivery is made to SunTrust, and

 

k.               To protect SunTrust’s rights hereunder, upon the occurrence of
an Event of Defualt, Owner hereby constitutes any officer or employee of
SunTrust its true and lawful attorney-in-fact with full power of substitution to
endorse or sign the name of Owner upon any invoice, freight or express bill, or
bill of lading relating to any Account covered hereby and to notify the post
office authorities to change the address for delivery of Owner’s mail relating
to the Accounts to an address designated by SunTrust and to receive, open, and
dispose of all mail relating to the Accounts addressed to Owner and to do and
perform all other acts and things necessary, proper and requisite to carry out
the intent of this Security Agreement. This power shall be deemed to be coupled
with an interest and may not be revoked by Owner until the Obligations have been
paid in full.

 

Inventory. If the Collateral includes Inventory, the following shall apply:

 

a.               The Owner agrees to maintain books and records pertaining to
the Inventory in such detail, form and scope as SunTrust shall require. The
Owner shall promptly advise SunTrust of any substantial changes relating to the
type, or quantity of the Inventory or any event which would have a material
effect on the value of the Inventory or on the security interest granted to
SunTrust.

 

b.              If the Inventory remains in the possession or control of any of
the Owner’s agents or processors, the Owner shall notify such agents or
processors of SunTrust’s security interest, and upon request, instruct them to
hold such Inventory for SunTrust’s account and subject to SunTrust’s
instruction.

 

c.               The Owner will prepare and deliver to SunTrust, at SunTrust’s
request from time to time, a listing of all Inventory and such information
regarding the Inventory as SunTrust may require.

 

d.              SunTrust may require the Owner to assemble the Inventory and
make it available to SunTrust at a place to be designated by SunTrust which is
reasonably convenient. SunTrust may take possession of the Inventory without a
court order.

 

e.               Until default hereunder, Owner may, unless otherwise provided
in this Security Agreement, in the ordinary course of business, at its own
expense, sell, lease or furnish under contract of service any of the Inventory
normally held by Owner for such purpose.

 

Insurance, Taxes and Assessments. The Owner shall at all times keep insurable
Collateral insured against any and all risks, including, without limitation,
fire, and such other insurance, including but not limited to flood insurance, as
may be required by SunTrust from time to time, and in such amounts as may be
satisfactory to SunTrust. Insurance may be purchased from an insurer of the
Owner’s choice, except as otherwise required by law. All such insurance policies
are to be made payable to SunTrust, in the event of loss, under a standard
non-contributory “mortgagees”, “lenders”, or “secured party” clause and shall
contain a breach of warranty provision acceptable to SunTrust which

 

4

--------------------------------------------------------------------------------


 

shall establish SunTrust’s right to be paid the insurance proceeds irrespective
of any action, inaction, breach of warranty or conditions, or negligence of
Owner or any other person or entity with respect to such policies. All such
insurance policies shall provide for a minimum of thirty days written notice to
SunTrust prior to cancellation. Upon the occurrence of an Event of Default,
Owner appoints SunTrust attorney-in-fact to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable to Owner hereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments, or other documents that may be necessary
to effect the collection, compromise or settlement of any claims under any such
insurance policies, which power of attorney shall be deemed coupled with an
interest and irrevocable so long as SunTrust has a security interest in any of
the Collateral. Owner shall provide proof of such insurance as requested by
SunTrust. The Owner shall pay and discharge all taxes, assessments and charges
of every kind prior to the date when such taxes, assessments or charges shall
become delinquent and provide proof of such payments to SunTrust, upon request.
However, nothing contained in this Security Agreement shall require the Owner to
pay any such taxes, assessments and charges so long as it shall contest its
validity in good faith and shall post any bond or security required by SunTrust
against the payment. Upon the failure of the Owner to purchase required
insurance or to pay such required amounts, SunTrust, at its option, and at the
Owner’s expense, may obtain such insurance or pay such taxes, assessments, and
charges. In addition, SunTrust may from time to time, in its sole discretion,
perform any undertakings of the Owner which the Owner shall fail to perform and
take any other action which SunTrust deems necessary for the maintenance or
preservation of any of the Collateral. Any amounts so paid shall be included in
the Obligations secured by the Collateral. At SunTrust’s request, the Owner
agrees to promptly reimburse SunTrust on demand for all such expenses incurred
by SunTrust, together with interest thereon from the date paid by SunTrust at
the highest rate payable on the Obligations. Any insurance obtained by SunTrust,
at its option, may be single or dual interest, protecting its rights, rights of
the Owner or joint rights. Any insurance obtained by SunTrust may provide, at
its option, that such insurance will pay the lesser of the unpaid balance of the
Obligations or the repair or replacement value of the Collateral. SunTrust may
use the proceeds of any insurance obtained by Owner or by SunTrust to repair or
replace the Collateral or, if SunTrust elects to do so, to repay part or all of
the Obligations, whether or not then due, and in such order as SunTrust may
determine, and the Borrower will still be responsible to repay any remaining
unpaid balance of the Obligations. The whole or partial loss or destruction of
all or any part of the Collateral shall not affect or impair the obligation of
any person or entity liable under the Obligations.

 

Additional Covenants and Agreements if Borrower is Different than Owner.  If
Borrower is different than Owner, then so long as any of the Obligations remain
outstanding or so long as this Security Agreement shall remain in effect Owner
covenants and agrees as follows: (a) Owner hereby expressly consents to and
adopts any agreements which Borrower has entered into or will enter into with
SunTrust regarding any of the Obligations or the Collateral; (b) Owner hereby
agrees that the Collateral shall be subject to disposition in accordance with
the terms and conditions of this Security Agreement and any agreements executed
by Borrower in connection with any of the Obligations or the Collateral;
(c) Owner will not be subrogated to SunTrust’s rights to any other collateral
and any proceeds thereof in which SunTrust holds a security interest to secure
payment of any of the Obligations; (d) Owner agrees that SunTrust may at any
time and from time to time, without notice to, or the consent of, Owner:
(i) retain any of the Collateral in satisfaction of any of the Obligations to
the extent permitted by applicable law, (ii) retain or obtain a security
interest or lien in any property in addition to the Collateral to secure payment
or performance of any of the Obligations, (iii) allow or cause any Obligations
to be incurred, (iv) retain or obtain persons or entities that are primarily or
secondarily obligated upon any of the Obligations other than the Borrower,
(v) extend or renew any of the Obligations for any period (whether or not longer
than the original term), (vi) release, compromise or modify any of the
Obligations, (vii) release, in whole or in part, any person or entity primarily
or secondarily obligated upon any of the Obligations or enter into any
compromise with respect to the obligation of any such person or entity relative
to any of the Obligations, (viii) release, with or without consideration,
SunTrust’s security interest or lien in any property other than the Collateral
which may at any time secure payment or performance of any of the Obligations,
(ix) accept substitutions or exchanges for any property other than the
Collateral which may at any time secure payment or performance of any of the
Obligations, (x) exercise its rights as a secured party and dispose of the
Collateral without having first resorted to any property securing any of the
Obligations other than the Collateral and without having first proceeded against
or demanded payment from any person or entity primarily or secondarily obligated
upon any of the Obligations; and (e) Owner specifically waives any and all
rights pursuant to O.C.G.A. Sec. 10-7-24 or T.C.A. Sec. 47-12-101 et seq. if
this Security Agreement is governed by the laws of Georgia or Tennessee and the
same or similar provision contained in the Uniform Commercial Code of any other
state or states which may govern this Security Agreement.

 

Events of Default. As used herein the term “Obligor” shall individually,
collectively, jointly and severally refer to Borrower, Owner and any other
person or entity that is primarily or secondarily liable upon all or any part of
the Obligations secured hereby and any person or entity that has conveyed or may
hereafter convey any security interest or lien to SunTrust in any real or
personal property to secure payment of all or any part of the Obligations.
Unless prohibited by applicable law, an “Event of Default” shall occur hereunder
upon the occurrence of any one or more of the following events or conditions:

 

a.               the failure by any Obligor to pay when due, whether by
acceleration or otherwise, any sum constituting all or any part of the
Obligations;

 

5

--------------------------------------------------------------------------------


 

b.              the failure of any Obligor to perform any covenant, promise or
obligation contained in this Security Agreement, any document evidencing any of
the Obligations, or any other agreement to which any Obligor and SunTrust are
parties;

 

c.               the breach of any of any Obligor’s representations or
warranties in this Security Agreement or any other agreement with SunTrust;

 

d.              the failure of any Obligor to pay when due any amount in excess
of $5,000,000 owed to any creditor other than SunTrust under a written agreement
calling for the payment of money;

 

e.               the death, declaration of incompetency, dissolution,
liquidation, merger, consolidation, termination or suspension of usual business
of any Obligor;

 

f.                 the occurrence of a Change in Control, which shall mean the
occurrence of one or more of the following events: (1) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of Borrower to any person or entity or
“group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder in effect on the date
hereof), (2) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any person or entity or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 35% or more of the
outstanding shares of the voting stock of Borrower; or (3) occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Borrower by persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated;

 

g.              the insolvency or inability to pay debts as they mature of any
Obligor, the filing of any petition or the commencement of any proceeding by an
Obligor for relief under any bankruptcy or insolvency law, or any law relating
to the relief of debtors, readjustment of indebtedness, debtor reorganization,
or composition or extension of debt;

 

h.              the entry of a judgment or the issuance or service of any
attachment, levy or garnishment, in each case in excess of $5,000,000, against
any Obligor or the property of any Obligor or the repossession or seizure of
property of any Obligor;

 

i.                  any deterioration or impairment of the Collateral or any
decline or depreciation in the value of the Collateral (whether actual or
reasonably anticipated) which causes the Collateral in the judgment of SunTrust
to become unsatisfactory as to character or value;

 

j.                  any Obligor commits fraud or makes a material
misrepresentation at any time in connection with this Security Agreement, the
Obligations or the Collateral;

 

k.               the Collateral or any part thereof is located for more than
thirty consecutive days outside the state or states in which the Collateral is
to be located pursuant to this Security Agreement or if the Collateral or any
part hereof is removed from such state with the intent that it will be located
outside such state for more than thirty days; or

 

l.                  should the state of organization or registration of Owner
(if an entity) change.

 

Remedies Upon Default; Acceleration of Obligations. Unless prohibited by
applicable law, the Obligations secured hereby shall automatically and
simultaneously mature and become due and payable, without notice or demand, upon
the filing of any petition or the commencement of any proceeding by or against
an Obligor for relief under any bankruptcy or insolvency law, or any law
relating to the relief of debtors, readjustment of indebtedness, debtor
reorganization, or composition or extension of debt.  Unless prohibited by
applicable law, upon the occurrence of any one or more of the other Events of
Default described above, the Obligations secured hereby shall, at the option of
SunTrust, immediately mature and become due and payable, without notice or
demand. If all or any part of the Obligations secured hereby are not paid as and
when due and payable, whether by acceleration or otherwise, then SunTrust may,
at its option, without notice or demand of any kind: (a) transfer all or any
part of the Collateral into the name of SunTrust or its nominee, at Owner’s
expense, with or without disclosing that such Collateral is subject to
SunTrust’s security interest; (b) enter upon premises upon which the Collateral
is located and, to the extent permitted by law without legal process, take
exclusive possession of the Collateral, and redeem the Collateral, or any part
thereof (irrespective of redemption penalty); (c) appropriate and apply toward
payment of such of the Obligations, and in such order of application, as
SunTrust may from time to time elect, all or any part of any balances, credits,
items or monies in any bank deposit or deposit account constituting a part of
the Collateral; (d) sell the Collateral at public or private sale, either in
whole or in part, and SunTrust may purchase the Collateral at any such public
sale and at any private sale as permitted by law. Such sale shall result in the
sale, conveyance and disposition of all right, title and interest of Owner in
all or any part of the Collateral which is the subject of such a disposition and
SunTrust is authorized as attorney-in-fact for Owner to sign and execute any
transfer, conveyance or instrument in writing that may be necessary or desirable
to effectuate any such disposition of the Collateral, which power shall be
coupled with an interest; and (e) exercise all other rights of a secured party
under the Uniform Commercial Code and all other rights under law or pursuant to
this Security Agreement, all of which shall be cumulative. If any notification
of intended disposition of any Collateral is required by law, reasonable
notification shall be deemed given if written notice is deposited in the U.S.
Mail, first class or certified postage prepaid, addressed to Owner and such
other persons or entities as SunTrust deems to be appropriate, stating all items
required by applicable statutes, including the time and place of any public sale
or the time after which any private sale or disposition is to be made, at least
ten (10) days

 

6

--------------------------------------------------------------------------------


 

prior thereto. The proceeds of any disposition of the Collateral shall be
applied in the following order (i) First, to pay all costs and expenses
associated with the retaking, holding, preparation and disposition of the
Collateral; (ii) Then to pay attorneys’ fees; (iii) Next, to pay all accrued but
unpaid interest upon the Obligations in such order as SunTrust may determine in
its discretion; and (iv) Finally, to all unpaid principal outstanding upon the
Obligations, whether or not due and payable, in such order as SunTrust may
determine in its discretion. Any remaining surplus shall be paid to Owner or
otherwise in accordance with law. If the proceeds of such disposition are
insufficient to pay the Obligations in full, Borrower and all other persons or
entities liable thereon shall remain fully obligated to SunTrust for the unpaid
balance thereof.

 

Execution by More than One Party.  To the extent prohibited by applicable law,
the term “Owner” as used in this Security Agreement shall, if this instrument is
signed by more than one party, mean the “Owner and each of them” and each shall
be jointly and severally obligated and liable. If any party is a partnership or
limited liability company, the agreements and obligations on the part of the
Owner shall remain in force and applicable regardless of any changes in the
parties composing the partnership or limited liability company and the term
“Owner” shall include any altered or successive partnership or limited liability
company and the predecessor partnership or limited liability company and its
partners or members/managers shall not be released from any obligation or
liability.

 

Waivers by the Owner. The Owner hereby waives (a) notice of acceptance of this
Agreement and of any extensions or renewals of credit by SunTrust to the
Borrower; (b) presentment and demand for payment of the Obligations; (c) protest
and notice of dishonor or default to the Owner or to any other party with
respect to the Obligations; (d) all other notices to which the Owner might
otherwise be entitled; and (e) if for business purposes, the benefit of any
homestead exemption. To the extent permitted by applicable law, the Owner
further waives any right to require that any action be brought against the
Borrower or any other party, the right to require that resort be had to any
security or to any balance of any deposit account or credit on the books of
SunTrust in favor of the Borrower or any other party, the right to redeem the
Collateral and to object to SunTrust’s proposal to retain the Collateral in
satisfaction of any of Obligations and any right to obtain injunctive or other
relief relative to SunTrust’s sale or other disposition of the Collateral and to
recover losses caused by SunTrust’s failure to approve or correct any list of
Collateral provided to SunTrust for any purpose by any person or entity. Owner
waives all rights, claims and defenses based on principles of suretyship.

 

No Obligation to Extend Credit. This Security Agreement shall not be construed
to impose any obligation on SunTrust to extend or continue to extend any credit
at any time.

 

Indemnity. The Owner agrees to indemnify and hold harmless SunTrust, its
subsidiaries, affiliates, successors, and assigns and their respective agents,
directors, employees, and officers (the “Indemnitees”) from and against any and
all complaints, claims, defenses, demands, actions, bills, causes of action
(including, without limitation, costs and attorneys’ fees), and losses of every
nature and kind whatsoever (the “Claims”), which may be raised or sustained by
any directors, officers, employees, shareholders, creditors, regulators,
successors in interest, or receivers of the Borrower or any third party as a
result of or arising out of, directly or indirectly, SunTrust extending credit
as evidenced by the Obligations to the Borrower, and taking the Collateral as
security for the Obligations, and the Owner agrees to be liable for any and all
judgments which may be recovered in any such action, claim, proceeding, suit, or
bill, including any compromise or settlement thereof, and defray any and all
expenses, including, without limitation, costs and attorneys’ fees, that may be
incurred in or by reason of such actions, claims, proceedings, suits, or bills;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Claims are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee. This obligation to indemnify shall
survive the payment of the Obligations and the satisfaction of this Security
Agreement.

 

Financing Statements and Additional Documentation. SunTrust is authorized to
file such financing statements and amendments as SunTrust deems necessary to
perfect, continue or assure its security interest in the Collateral and the
Owner hereby ratifies any financing statement filed previously by SunTrust. The
Owner will deliver such instruments of future assignment or assurance, and such
other agreements, as SunTrust may from time to time request to carry out the
intent of this Security Agreement, and will join with SunTrust in executing any
documents in form satisfactory to SunTrust, and hereby authorizes SunTrust to
sign for Owner, or to file without signature, any financing statements,
amendments and other documents and instruments from time to time as SunTrust may
deem advisable, and pay any cost of filing the same, including all recordation,
transfer, indebtedness and other taxes and fees, deemed advisable by SunTrust.

 

Successor in Interest: SunTrust as Collateral Agent. This Security Agreement
shall be binding upon the Owner, its successors and assigns, and the benefits
hereof shall inure to SunTrust, its successors and assigns. Notwithstanding the
foregoing, Owner shall not assign Owner’s rights or obligations under this
Security Agreement without SunTrust’s prior written consent. SunTrust Bank shall
serve as collateral agent on behalf of itself and present and future affiliates.

 

Miscellaneous. (a) Each and every power given herein is coupled with an interest
and is irrevocable by death or otherwise. (b) The captions of the paragraphs of
this Security Agreement are for convenience only and shall not be deemed to
constitute a part hereof or used in construing the intent of the parties. (c) If
any part of any provision of this Security Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent

 

7

--------------------------------------------------------------------------------


 

of such invalidity only, without in any way affecting the remaining parts of
such provision or the remaining provisions of this Security Agreement. (d) This
Security Agreement shall not be modified or amended except in a writing signed
by Owner and SunTrust. (e) All representations, warranties, covenants and
agreements contained herein or made in writing by Owner in connection herewith
shall survive the execution and delivery of this Security Agreement and any and
all notes, other agreements, documents and writings relating to or arising out
of any of the foregoing or any of the Obligations. (f) All rights and remedies
of SunTrust expressed herein are in addition to all other rights and remedies
possessed by SunTrust under applicable law or other agreements, including rights
and remedies under any other agreement or instrument relating to any of the
Obligations or any security therefor. (g) No waiver by SunTrust of any of its
rights or remedies or of any default shall operate as a waiver of any other
right or remedy or of any other default or of the same right or remedy or of the
same default on a future occasion. No delay or omission on the part of SunTrust
in exercising any right or remedy shall operate as a waiver thereof, and no
single or partial exercise by SunTrust of any right or remedy shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No action of SunTrust permitted hereunder or under any agreement or instrument
relating to any of the Obligations or any security therefor shall impair or
affect the rights of SunTrust in and to the Collateral. (h) All terms as defined
herein shall include both the plural and singular, where applicable. (i) All
notices or communications given to Owner or SunTrust pursuant to the terms of
this Security Agreement shall be in writing and given to Owner and SunTrust at
the address set forth below. Unless otherwise specifically provided herein to
the contrary, such written notices and communications shall be delivered by hand
or overnight courier service, or mailed by first class mail, postage prepaid,
addressed to the parties hereto at the addresses referred to herein or to such
other addresses as either party may designate to the other party by a written
notice given in accordance with the provisions of this Security Agreement. Any
written notice delivered by hand or by overnight courier service shall be deemed
given or received upon receipt. Any written notice delivered by U.S. Mail shall
be deemed given or received on the third (3rd) business day after being
deposited in the U.S. Mail. (j) SunTrust shall not be responsible or liable for
its failure to give notice to Owner of any default in the payment of any amounts
that might become due and owing with respect to the Collateral nor shall
SunTrust be responsible or liable for SunTrust’s failure to collect any amounts
payable with respect to the Collateral. (k) SunTrust shall be under no
obligation to monitor the market value of any Collateral, to advise the Owner of
such market value, or to take any action whatsoever to preserve the value of any
Collateral by selling, exchanging or otherwise disposing of such Collateral in
order to avoid any loss to the Owner resulting from a decline in the market
value of such Collateral. (l) SunTrust shall be under no obligation to pay any
amounts owing with respect to any Collateral. (m) This Agreement is in addition
to and not in replacement of any other agreement between Owner and SunTrust.
(n) The term Owner shall include all persons signing below as Owner and the
obligation of such Owners hereunder shall be their joint and several
obligations.

 

WAIVER OF JURY TRIAL. OWNER AND SUNTRUST HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT
AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS SECURITY AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR SUNTRUST ENTERING INTO OR ACCEPTING THIS
SECURITY AGREEMENT. FURTHER, OWNER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF SUNTRUST, NOR SUNTRUST’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUNTRUST WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.

 

 

The undersigned have executed this Security Agreement as of the date first
written above.

 

 

Signature(s) of Individual Owner(s)

 

Signature(s) of Non-Individual Owner(s)

 

 

 

 

(Seal)

Cogent Communications Group, Inc.

 

 

Owner

 

 

 

 

 

(Seal)

By

/s/ Thaddeus Weed

 

 

 

 

 

 

 

 

 

(Seal)

Thaddeus Weed, CFO

 

 

Name and Title ( Printed or Typed)

 

8

--------------------------------------------------------------------------------


 

Addresses

 

Owner Address for Purpose of Notice

1015 31st St., NW, Washington DC 20007

 

 

SunTrust Address for Purpose of Notice

1445 Research Boulevard, Suite 400

 

Rockville, MD 20850

 

9

--------------------------------------------------------------------------------